Citation Nr: 0928689	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for residuals of a broken 
nose.

2.  Entitlement to service connection for a dental condition.

3.  Entitlement to service connection for a left foot 
condition.


REPRESENTATION

Appellant represented by:	Howard D. Olinsky, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from  July 1943 to March 
1946.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The RO, in pertinent part, denied 
entitlement to service connection for residuals of a broken 
nose and a dental condition. 

As an initial matter, the Board must clarify the proper posture 
of the claims on appeal.  In September 1947, the RO denied a 
claim for a dental condition.  The Veteran was provided notice 
of the decision and did not appeal it; as such the decision 
became final and in order to reopen the claim he would have to 
present new and material evidence.  38 C.F.R. § 3.156.  
However, as additional service department records were received 
after the decision pertaining to a dental condition became 
final, VA shall reconsider the claim in the first instance.  
38 C.F.R. § 3.156(c).

The August 2006 rating decision properly reconsidered the claim 
for a dental condition on a de novo basis.  Within the year 
appeal period following the August 2006 rating decision, the 
Veteran submitted various statements and evidence dated in 
October 2006, November 2006, and January 2007.   

As new evidence was received within the one year appeal period 
of the August 2006 rating decision, the RO reconsidered the 
claims for a dental condition and residuals of a broken nose in 
a June 2007 rating decision; however, they improperly 
adjudicated the claim for a dental condition on the basis of 
whether the Veteran submitted new and material evidence to 
reopen the claim.  The Veteran filed a notice of disagreement 
(NOD) with the decision and in January 2008, a statement of the 
case (SOC) was issued wherein the matter was once again 
improperly adjudicated.  The June 2008 supplemental statement 
of the case (SSOC) also mischaracterized the issue as new and 
material.  As will be explained in greater detail below, as the 
claim has not been adjudicated on the correct basis, the 
Veteran has not been given the opportunity to properly respond.  
As such, the matter must be remanded, as well as the claim for 
residuals of a broken nose, as the matters are inextricably 
intertwined. 

The August 2006 rating decision also denied a claim of 
entitlement to service connection for a left foot condition.  
The Board finds that the statements submitted in October 2006, 
November 2006, and January 2007 amounted to an NOD with the 
August 2006 rating decision.  While an additional rating 
decision was issued in July 2008, the RO improperly 
readjudicated the claim on a new and material basis.  Moreover, 
an SOC was not issued.  Therefore, the Board must remand the 
claim, pending the issuance of an SOC to the Veteran and 
receipt of his timely appeal in response thereto.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Finally, the Board notes that the August 2006 rating decision 
also improperly adjudicated the claim for dermatitis under the 
regulations pertaining to the submission of new and material 
evidence.  While the claim for dermatitis was previously denied 
in an August 1947 rating decision, as additional service 
department records were received after the decision became 
final, VA shall reconsider the claim in the first instance.  
38 C.F.R. § 3.156(c).  The adjudicatory error was perpetuated 
in a July 2008 rating decision.   The Board finds that the 
matter is not properly before the Board at this time, and as 
such, the matter is hereby referred to the RO for appropriate 
adjudication under the correct laws and regulations once the 
claims file is received back at the RO.

The matters have been recharacterized as they appear on the 
cover page of the instant decision.

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required.  Please note this appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).




REMAND

As noted in the Introduction, in the June 2007 rating decision, 
as well as the January 2008 SOC and June 2008 SSOC, the RO 
improperly adjudicated the claim for a dental condition under 
the regulations pertaining to the submission of new and 
material evidence.  While the August 2006 rating decision 
correctly reconsidered the claim for a dental condition as 
directed by 38 C.F.R. § 3.156(c), the subsequent adjudicatory 
actions (June 2007 rating decision, January 2008 SOC, and June 
2008 SSOC) failed to provide the proper determination with 
respect to the claim.  38 C.F.R. § 19.29(c).  

Hence, the SOC was not complete enough to allow the Veteran to 
present written and/oral arguments before the Board.  38 C.F.R. 
§ 19.29.  Even assuming the statement in the June 2008 SSOC, 
"service connection for a dental condition remains denied," 
appears to reconsider the claim on the proper basis, in no case 
will an SSOC be used to announce decisions by the agency of 
original jurisdiction on issues not previously addressed in the 
SOC.  Id.  As such, the claim for a dental condition must be 
remanded for preparation of an SOC.  

Since the Veteran maintains that his broken nose and chipped 
teeth arose from the same in-service truck accident in Burma, 
the matters are inextricably intertwined and the claim for 
residuals of a broken nose is also remanded.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (when a determination on one 
issue could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined and 
VA is required to decide those issues together); see also 
Ephraim v. Brown,  5 Vet. App. 549, 550 (1993) (inextricably 
intertwined claims should be remanded together).

Also noted in the Introduction, in the August 2006 rating 
decision, the RO denied a claim for a left foot condition.  The 
Board has determined that statements submitted in October 2006, 
November 2006, and January 2007 amounted to a timely NOD with 
regard to the denial.  See 38 C.F.R. § 20.302(a).  Since there 
has been an initial RO adjudication of the claim and an NOD as 
to the denial, the Veteran is entitled to an SOC, and the 
current lack of an SOC with respect to the claim is a 
procedural defect requiring remand.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200; see also Manlincon v. West, 12 
Vet. App. 238 (1999). 

Finally, in light of the apparent confusion in this case, to 
ensure that all due process requirements are met, the RO should 
also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims on appeal.  
Specifically, the RO should ensure that the Veteran was 
provided with notice that meets the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, and the Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In light of the foregoing, this case is hereby REMANDED to the 
RO for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO must review the claims file and 
ensure that all notice obligations have 
been satisfied in accordance with the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) and any other applicable legal 
precedent, by issuing a VCAA notice letter.  
Such notice should apprise the Veteran of 
the evidence and information necessary to 
substantiate his claims of entitlement to 
service connection for residuals of a 
broken nose and a dental condition (not on 
a new and material basis), and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) 
(West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

2.  The RO should contact the Veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
residuals of a broken nose and a dental 
condition since his discharge from service.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified evidence.  
All identified private treatment records 
should be requested directly from the 
healthcare providers.  All requests for 
records and their responses should be 
clearly delineated in the claims folder.

3.  The RO must provide the Veteran an SOC 
with respect to his claim of entitlement to 
a dental condition not on a new and 
material basis.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If a 
substantive appeal is filed the claim, 
subject to current appellate procedures, 
should be returned to the Board for further 
appellate consideration, if appropriate.

4.  Thereafter, and once all the 
development above has been completed, the 
RO must provide the Veteran an SSOC with 
respect to his claim of entitlement to 
residuals of a broken nose not on a new and 
material basis.  If the benefit sought 
remains denied, the RO must afford the 
Veteran an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

5.  The RO must provide the Veteran an SOC 
with respect to his claim of entitlement to 
a left foot condition.  The Veteran should 
be informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If a 
substantive appeal is filed the claim, 
subject to current appellate procedures, 
should be returned to the Board for further 
appellate consideration, if appropriate.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examinations, is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655 (2008).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


